Citation Nr: 1421655	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of bilateral eye disorder, to include dry eye syndrome.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to an initial compensable rating for bilateral pes planus.

5.  Entitlement to an initial compensable rating for hypertension for the period prior to November 9, 2012.

6.  Entitlement to an initial compensable rating for hypertension for the period November 9, 2012, forward.

7.  Entitlement to an initial compensable rating for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which-in pertinent part, denied the service connection claims and granted service connection for bilateral pes planus, hypertension, and acne residuals, all with noncompensable ratings, effective in January 2008.  The Veteran perfected an appeal of those determinations.  The RO in Baltimore, MD, exercises current jurisdiction of the claims file.

The Veteran appeared at a Board hearing in February 2014 at the Board's Central Offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.
The issues of entitlement to service connection for PTSD, low back pain, chronic sinusitis, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right tibia stress fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  Although documentation in the claims file reflects the AOJ started development of the claims, there is no rating decision of record related to either.  Thus, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.


REMAND

The Veteran testified that he failed to report for audio and scar examinations because he did not receive the notice due to multiple changes of address on his part.  He testified further he would in fact report for any future examination.

As did the Veteran's representative, the Board also notes the blood pressure reading of 178/98 at the November 2012 examination and the examiner's notation of poorly controlled hypertension.  While the Veteran testified that his pes planus disability had not changed since the last examination in 2008, he reported that he had calluses, a manifestation that was not reported on the previous examination.

Examinations and opinions are needed with regard to the relationship between current eye and sinus or rhinitis disabilities and service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received for the conditions at issue and to provide authorization for VA to obtain relevant private treatment records. 

Inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records, and the further actions that will be taken with regard to his claims.

2.  Arrange an examination to determine if it is at least as likely as not (probability of at least 50 percent) that any diagnosed allergic or vasomotor rhinitis or sinusitis is related to the symptoms noted in service, or is otherwise the result of a disease or injury in active service.  Any opinion rendered should be supported by reasons.

The claims file must be provided for review by the examiner as part of the examination.

3.  Arrange an eye examination to determine if there are any current post-PRK residuals, to include dry eye syndrome.  If so, the examiner should opine if it is at least as likely as not (probability of at least 50 percent) that the residuals are related to the symptoms and PRK procedure noted in the service treatment records, or is otherwise causally related to the Veteran's active service.  Any opinion should be supported by reasons.

The claims file must be provided for review by the examiner as part of the examination.
 
4.  Arrange a dermatology examination to determine the current severity of the Veteran's acne residuals.  Outpatient records of October 2009 note hyperpigmented patches on the Veteran's cheeks.  The examiner should report the total exposed area that involves hypo- or hyperpigmented skin of the head, face, or neck is at least six square inches (36 sq. cm).  The claims file must be provided for review by the examiner as part of the examination.

5.  Arrange an examination to determine the current severity of the Veteran's hypertension.  The claims file must be provided for review by the examiner as part of the examination.

The examiner is advised that the Veteran's reported history must be considered in assessing the current severity of his hypertension.  Any opinion rendered should be fully explained and the rationale provided.

6.  Arrange an examination to determine the current severity of the Veteran's pes planus.  The examiner should review the claims folder in conjunction with the examination.

7.  Arrange an audiology examination to determine if the Veteran has a current hearing loss disability as defined by VA regulations.  If so, the examiner should opine whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed hearing loss is causally related to the Veteran's active service.

The claims file must be provided for review by the examiner as part of the examination.  Any opinion should be accompanied by reasons.

8.  The AOJ should review the examination reports to ensure they are in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

9.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



